Citation Nr: 1420756	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to an initial rating, in excess of 10 percent, for supraventricular tachycardia with arrhythmia prior to January 26, 2011 and from April 1, 2011.

3. Entitlement to an initial rating, in excess of 10 percent, for sinusitis. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION


The Veteran served on active duty from November 2002 to May 2003 and from April 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Virtual VA paperless claims processing system revealed additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a June 2012 Travel Board hearing  at the Milwaukee, Wisconsin, RO. The transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating, in excess of 10 percent, for sinusitis and entitlement to an initial rating, in excess of 10 percent, for supraventricular tachycardia with arrhythmia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Granting the benefit of the doubt to the Veteran, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with his duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are approximated. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for tinnitus, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claims

The Veteran's contentions are consistent with the general circumstances of his military service and the current evidence is at least in equipoise as to whether the Veteran's current tinnitus is attributable to service. The Board will therefore grant service connection for tinnitus. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran filed his claim in May 2009. He contends that his tinnitus is the result of noise exposure, particularly air compressors and vehicular mechanical tools, experienced while serving as a track vehicle operator. He was also an artilleryman who served in combat in Kuwait and Iraq. He reported that hearing protection was only used occasionally. The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that he served as a tracked vehicle mechanic while on active duty. The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report. Based on the Veteran's military occupational specialty and the location of his service, the Veteran's contentions regarding his in-service exposure to acoustic trauma are consistent with the circumstances of his service under 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran was afforded a VA audiological examination in August 2009. The examiner noted that the Veteran reported that he started having ringing in his ears when he separated from active duty and for the first 30-60 days it was really loud. The examiner noted the Veteran had tinnitus that was recurrent but opined that the Veteran's tinnitus was likely related to something other than noise or his hearing loss as that was determined to be within normal limits. An addendum opinion was sought and in October 2009 the VA examiner essentially restated his earlier opinion in August 2009, that the Veteran's tinnitus was related to something other than hearing loss or service noise exposure.

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan, supra. The Veteran is competent to report continuous symptoms of tinnitus because this requires only personal knowledge as it came to him through his senses. Layno v. Brown, 6 Vet.App. 465, 470 (1994).

Based on its review of the entire record, the Board finds the competent and credible evidence to be at least in relative equipoise in showing that the Veteran's current tinnitus is as likely as not due to the result of harmful noise exposure as would be consistent with the Veteran's active duty service, including exposure to mechanical tools, engine noise, and artillery fire during active duty service. 38 U.S.C.A. § 1154(a) (West 2002).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board has determined that additional VA medical inquiry is required and the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran whether he has received any further evaluation or treatment for his heart condition or his sinusitis from any private physician or the VA Medical Center (VAMC) in Madison, Wisconsin.  If he has, obtain these additional records and associate them with the claims file for consideration in this appeal. 

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected sinusitis. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include frequency of incapacitating episodes requiring prolonged antibiotic treatment per year, frequency of non-incapacitating episodes characterized by headaches, pain, and purulent discharge, or any required surgery, should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. 

3. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected supraventricular tachycardia with arrhythmia. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include the number of episodes per year of supraventricular tachycardia as documented by ECG or Holter monitor should be reported in detail. The episodes must be documented by ECG or Holter monitor. A self-report from the Veteran will not suffice. Any indicated diagnostic tests and studies should be accomplished. 

4. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


